This is an appeal from a judgment of the Franklin County Court of Common Pleas directing a verdict for defendant at the close of plaintiff's case.
The action below was for the wrongful death of plaintiff's decedent. Such decedent, while a patient at defendant Grant Hospital, committed suicide by jumping from a window on the ninth floor. Plaintiff's decedent was admitted as a patient to the hospital on May 27, 1968, with a provisional diagnosis of "schizophrenic reaction, schizo-affective type." This was described as an emotional disorder or as a neurosis, rather than a psychosis. While in the hospital, the decedent apparently told plaintiff, her husband, that she was contemplating suicide, and indicated that she saw him on television telling her to commit suicide. Plaintiff twice asked the nurses on duty to watch his wife closely because she was talking about committing suicide.
At approximately 9 p. m. on May 31, 1968, plaintiff's decedent was found attempting to jump out of a window of room 916 of the hospital. The nurse on duty called the decedent's doctor, who gave the following order: "Please transfer to security room. However, leave door open." At approximately 10 p. m., plaintiff's decedent left the security room, went to room 943 of the hospital and again attempted to jump out of a window. The doctor was again contacted and issued the following order: "Lock door at night."
The following morning there were fewer hospital personnel on duty than normal because it was a weekend, because of absenteeism, and because the nurse in charge was in the emergency room having a sprained ankle attended to. Plaintiff's decedent was assigned for morning care to a nurses' aide. After performing this care, the nurses' aide inquired of a nurse whether the door could be left open and was advised that it could be, but was not advised otherwise as to the patient's history. The chart contains the following entry as of 7:30 a m.: "Door unlocked to do AM care." At approximately 8:15 a. m., plaintiff's decedent *Page 120 
jumped from the ninth floor solarium window to her death.
Plaintiff has made two assignments of error: (1) that the trial court erred in directing a verdict at the conclusion of plaintiff's case, and (2) that the trial court erred in excluding evidence relative to a suicide that occurred at the hospital three days before plaintiff's decedent's death. The basis upon which the trial court directed a verdict was stated as being that "reasonable minds could come to no other conclusion than that the evidence shows that the decedent was not insane, was not mentally deranged, was not mentally incompetent and that this is her voluntary act" and that "this voluntary action either was the sole proximate cause of her death or at least partially contributed to her own death."
There appears to be no Ohio case involving the issue of liability of a hospital for the suicide death of a patient. There is, however, an annotation upon the subject of civil liability for death by suicide in 11 A. L. R. 2d 751 et seq.
Commencing at page 775, cases involving liability of hospitals for death by suicide of a patient are collected and discussed. At page 756 in the annotation, it is stated:
"Where an action is brought under a wrongful death statute the general rule is that suicide constitutes an intervening force which breaks the line of causation from the wrongful act to the death and therefore the wrongful act does not render defendant civilly liable. * * *"
In discussing liability of a hospital, later, on the same page, the following statement is made:
"A different situation exists where the alleged liability for suicide is based upon the breach of a specific duty of care owed by the defendant to the person committing suicide, such as the duty of a hospital or its employees to care for a patient or inmate. In such a situation the well-settled rule is that liability exists only if the suicide proximately results from the negligence of the hospital or its employees. Such negligence is in turn held to require proof that the hospital neglected its duty of safeguarding and protecting the patient from any known or reasonably apprehensible *Page 121 
damage from himself by not exercising reasonable care. Various factors have to be taken into consideration in determining whether or not the care extended by the hospital was sufficient under the circumstances to comply with the requirement of reasonable care, the most important of them being whether or not the hospital authorities could reasonably have foreseen that the patient might harm himself."
These quotations appear reasonably to state the law in a majority of the jurisdictions.
The Supreme Court of Ohio has recognized the duty of a hospital in caring for a patient to take steps to prevent the patient from injuring himself under circumstances where the danger is apparent. See Jones v. Hawkes Hospital of Mt. Carmel
(1964), 175 Ohio St. 503; and Burks v. Christ Hospital (1969),19 Ohio St.2d 128. The Burks case is similar to this case in that the hospital had apparently followed the procedure that the patient's doctor testified he wanted, but the Supreme Court held there was a jury issue because of other evidence.
The trial court was correct in his statement that the evidence shows that the decedent was not insane, was not mentally deranged, and was not mentally incompetent. However, the decedent was admitted to the hospital for treatment primarily of emotional, rather than physical, illness. Her condition was variously described as "schizophrenic reaction," "schizophrenic affective," "an emotional disorder," "disturbed," "depressed," "nervous," "delusional," and "despondent." The decedent had talked of committing suicide, and defendant's employees were advised of this. The night before her death, decedent twice attempted to jump out of windows on the ninth floor.
The mere fact that the decedent, on her third attempt, was successful in committing suicide does not render the defendant liable, since a hospital is not an insurer of its patients against injury or death inflicted by themselves. However, the hospital has a duty, in the care of its patients, to exercise such reasonable care and attention for *Page 122 
their safety as their known mental condition may require.
We thus find that the duty of a hospital to its patients requires a hospital to use reasonable care to prevent a patient from committing suicide if the patient's emotional and mental condition is such that a reasonably prudent person would anticipate that the patient would commit suicide unless prevented, and the hospital has knowledge of that condition.
Therefore, there are, necessarily, three issues present: (1) whether the decedent's emotional and mental condition, as known to defendant, was such that a reasonably prudent person would have anticipated that she would commit suicide at the time she did unless prevented and, if so, (2) did the defendant exercise reasonable care under the circumstances? and, if not, (3) was this failure, or negligence, on the part of the defendant, a proximate cause of the decedent's death?
Since this cause was determined by the trial court upon a motion for a directed verdict, there has been no weighing of the evidence; only an issue of law, not of fact, is involved. Pursuant to Civil Rule 50, such a motion must be overruled unless, after construing the evidence most strongly in favor of the plaintiff, reasonable minds could come to but one conclusion upon any determinative issue from the evidence submitted, and that conclusion is adverse to the plaintiff. Stated in other words, if, upon the evidence submitted, reasonable minds could differ upon the determinative issues involved, the motion should be overruled.
As to the first issue set forth above, we find that reasonable minds could differ upon the evidence. There was sufficient evidence from which the jury could reasonably conclude that the decedent's emotional and mental condition, as known to defendant, was such that a reasonably prudent person would anticipate that she would commit suicide at the time she did, if not prevented. The decedent had been locked in her room overnight, preventing her from any further suicide attempts. Whether or not a reasonable *Page 123 
person would conclude that the decedent's mental disposition had changed during her overnight stay in the locked security room presents an issue of fact, not of law. There was no direct evidence upon the question.
We likewise find that reasonable minds could differ as to the second issue set forth above. Defendant contends that this issue cannot be resolved because there is no expert-opinion evidence as to the standard of care of a hospital with relation to "suicide-prone" patients. The first and second paragraphs of the syllabus of Jones v. Hawkes Hospital, supra, read as follows:
"1. Expert-opinion evidence is not required or necessary where the subject of the inquiry is within the common, ordinary and general experience and knowledge of mankind, but such evidence is required where the inquiry pertains to a highly technical question of science or art or to a particular professional or mechanical skill.
"2. Where an expectant mother is in a labor room of the obstetrical department of a hospital, is under sedation and is extremely restless, endeavoring repeatedly to climb over the raised guardrails of her bed, and the nurse or nurses assigned to the care of such patient by the hospital leave the room and are absent for a period of from two to five minutes on a matter unrelated to the care of the patient, and during such absence of the nurse or nurses the patient falls out of her bed and is injured, expert-opinion evidence is not necessary to aid the trier of the facts to ascertain whether the conduct of the nurse or nurses constituted negligence."
The Supreme Court held, under the circumstances involved, that the issue of whether leaving a patient unattended for a period of from two to five minutes constituted negligence would appear to be for the jury.
Locking the door of the security room was merely a substitute for the observation of the patient, making such observation unnecessary. Obviously, the defendant's duty to observe a patient under the circumstances would be greater with the security room door open than it would be *Page 124 
with that door locked. Conversely, observation may be a reasonable care substitute for locking the door. The issue is whether the defendant was negligent in not locking the door or observing the patient under the circumstances. Reasonable minds could differ upon this issue.
Defendant contends that it cannot be negligent because it followed the doctor's order with respect to locking the door. Defendant's associate director of nursing service testified that the only rules concerning the patients in the security room were that there must be a doctor's order to place a patient in, or remove him from, the security room, that the care is under the doctor's order, and that there is a special order as follows: "Keep the door locked unless otherwise noted by the doctor, you must have orders. Otherwise, the nursing care continues the same."
The decedent's doctor testified that he anticipated that the door would be open in the morning. The nurses, however, made no effort to contact the doctor for further orders before leaving the door open, nor did they make any arrangements for the observation or supervision of decedent in view of the open door and her condition.
Under circumstances where expert testimony as to a standard of care of a hospital is unnecessary, the standard of care is not that of a reasonably prudent registered nurse, but, rather, that of a reasonably prudent person under the circumstances, whether or not specially trained. Whether a reasonably prudent person, knowing the decedent's emotional and mental condition and her two suicide attempts of the night before, would leave the decedent in an unlocked room without any provision to further observe her, even in light of the doctor's orders of the night before, would appear to us to constitute a subject within the ordinary, common and general experience and knowledge of mankind. It does not appear to be a highly technical question of science.
Even though specially trained, a nurse must also exercise the standard of care of an ordinary prudent person. Where the issue is one of an exercise of judgment or skill *Page 125 
requiring the specialized training of a nurse, expert opinion evidence would be required.
Even if this be a situation where expert-opinion evidence is required, there was such evidence, although conflicting. Plaintiff's exhibit A-1 is an incident report of defendant. The report of the nurse in charge of the floor upon which decedent was a patient was made four days after the suicide, and reads as follows:
"Room 947 had been locked Friday night on Dr's order to lock door at night only. The door was opened Sat. morning by a nurse aide to give the pt. AM care. The aide had Miss Beaty's permission to open door. I came back to the floor at 8 a. m. I knew the door was open, I said it would be OK to leave door open, as long as we checked the patient frequently. At 8:20 I got a call from Mrs. Nasipak, supervisor, asking me to check all of our patients to see if any are missing. We did and Mrs. Johnson from Room 947 was gone. Mrs. Overdorff got off of the elevator and told me Mrs. Johnson had jumped from the solarium window. We checked the solarium and found the window wide open, and Mrs. Johnson's slippers on the chair beside the window. I was receiving report when I got the message she had jumped. I did not know the lady or her past history or I would not have said it was OK to leave the door open; on the Kardex it said the door was to be locked at night only."
At trial, when called upon cross-examination by plaintiff, the nurse stated that she really didn't know for sure that she would not have said it was OK to leave the door open, and did not remember why she wrote that on the incident report. Later, on direct examination, she testified that leaving the door open might be in violation of the doctor's orders, but she knew of the doctor's orders when she wrote the incident report. Also, the doctor involved testified that he anticipated the door would be opened in the morning.
The nurse, however, testified that, by checking the patient frequently, she meant approximately every fifteen *Page 126 
minutes. Construing the evidence most strongly for plaintiff, it appears that the door was opened at approximately 7:30, and decedent had not been checked between that time and the time of her death — approximately 8:15.
The evidence indicates that the hospital was short-handed in its staff on the day in question. Plaintiff's decedent was assigned to the sole care of a nurses' aide who had two days' experience after two weeks' training, and who was not advised of the patient's history. The defendant took no steps with regards to the care of the decedent other than to have "AM care" given by the nurses' aide, and to leave the door unlocked at approximately 7:30. We find that reasonable minds could differ as to whether the defendant exercised reasonable care under the circumstances. In this regard, the trial judge stated:
"I feel that there is some evidence that could be construed as negligence on the part of the hospital, however, it is very, very thin. I don't know whether I would direct a verdict at this point in light of this small amount of evidence, and I don't have to make my conclusions on that grounds * * *."
Likewise, we find the issue of proximate cause to be an issue upon which reasonable minds could differ upon the evidence adduced.
We, therefore, conclude that the first assignment of error is well taken in that the trial court erred in directing a verdict rather than submitting the issues to the jury. Upon such a motion, it must be borne in mind that a court cannot consider the manifest weight of the evidence, but is limited to a determination of whether reasonable minds could differ upon thetotal evidence submitted after construing such evidence most strongly in favor of the plaintiff. See Rohde v. Farmer (1970),23 Ohio St.2d 82. Upon such a motion, neither the trial court nor this court, upon review, is permitted to select those portions of the evidence it will consider or to weigh the evidence. When reasonable minds could differ if the evidence is construed most strongly in favor of the plaintiff, a motion for a directed verdict *Page 127 
must be overruled even if the court finds a judgment for plaintiff would be against the manifest weight of the evidence.
We find that the second assignment of error is not well taken. Plaintiff has not demonstrated any probative value, in this case, of evidence that there had been a prior suicide at the same hospital three days before plaintiff's decedent's death.
For the foregoing reasons, the first assignment of error is sustained, and the second assignment of error is overruled, and the judgment of the Court of Common Pleas of Franklin County is reversed, and this cause is remanded to that court for further proceedings in accordance with law consistent with this decision.
Judgment reversed and cause remanded.
REILLY, J., concurs.